DETAILED ACTION
This is a Notice of Allowability based on the 16/696,047 application response filed on 08/31/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Attempts to contact Att. Brett  Papendick were attempted on 09/16/2021, 09/21/2021, and 09/23/2021.

The application has been amended as follows: 
In Claim 1 Line 1, the limitation “attachable to a J-cup” has been amended to “attached to a J-cup”
In Claim 1 Line 8, the limitation “the recessed portion around” has been amended to “the recessed portion is around”
In Claim 8 Line 12, the limitation “the recessed portion around” has been amended to “the recessed portion is around”
In Claim 12 Line 1, the limitation “of claim 9” has been amended to “of claim 8”

In Claim 15 Line 11, the limitation “the recessed portion around” has been amended to “the recessed portion is around”
In Claim 20 Line 1, the limitation “of claim 12” has been amended to “of claim 15”

Appropriate correction is required.

Allowable Subject Matter
Claims 1, 3, 5-8, 10, 12-15, and 17-20 are allowed.
The prior art of record NPL 1 (Rolling J-Cup Prototypes; Reddit), Freshour (US Patent No. 3,268,224), and Sergakis (US Patent Publication no. 2019/0247702) are the closest prior arts to the claimed invention but fails to teach or render obvious a recessed portion between the first end and the second end; the recessed portion configured to receive a barbell; the recessed portion is around the entirety of a perimeter of the main body.
Claims 3 and 5-7 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. Claims 10 and 12-14 depend directly or indirectly from claim 8 and are allowable for all the reasons claim 8 is allowable. Claims 17-20 depend directly or indirectly from claim 15 and are allowable for all the reasons claim 15 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NYCA T NGUYEN/Primary Examiner, Art Unit 3784